                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


ANTONIO TERRELL HOLLIMAN                                                               PLAINTIFF


v.                                 No: 5:19-cv-00201 KGB-PSH


ARKANSAS COUNTY DETENTION
CENTER; PATRICIA SNYDER                                                            DEFENDANTS


                                              ORDER

       Plaintiff Antonio Terrell Holliman filed a pro se complaint pursuant to 42 U.S.C. § 1983

on June 17, 2019, while incarcerated at the Arkansas County Detention Center (Doc. No. 2).

Holliman was ordered to file an amended complaint naming individual defendants (Doc. No. 3).

Holliman filed an amended complaint that named Patricia Snyder. Doc. No. 4. However,

Holliman does not describe how Snyder was personally involved in the allegations he describes.

A defendant may not be held liable under § 1983 unless he was personally involved in or had direct

responsibility for the constitutional violation. See Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th

Cir. 2006) (“Liability under section 1983 requires a causal link to, and direct responsibility for, the

deprivation of rights.”) (internal quotations and citations omitted).

       Holliman will be allowed another opportunity to amend his complaint to fully describe his

claims. Holliman is cautioned that an amended complaint renders his original complaint without

legal effect; only claims properly set out in the amended complaint will be allowed to proceed. In

the event Holliman fails to file an amended complaint conforming to this order within thirty days,

this case may be dismissed. The Clerk of Court is directed to send Holliman a blank § 1983 form.
IT IS SO ORDERED this 17th day of July, 2019.




                                         UNITED STATES MAGISTRATE JUDGE
